DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 24-29 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show an interconnection extended beyond the transistor and coupled to the first conductive region of the transistor; wherein the interconnection is disposed under the silicon surface and isolated from the silicon substrate by an isolation region (claim 1); an interconnection extended beyond the transistor and coupled to the gate structure of the transistor; wherein the interconnection comprises an upper portion which is above the silicon surface, and a sidewall of the upper portion of the interconnection is aligned with a sidewall of the gate structure (claim 6); an interconnection extended beyond the transistor and electrically coupled to the first conductive region of the transistor through a bridge contact; wherein a first sidewall of the bridge contact is aligned with an edge of the first conductive region and a second sidewall of the bridge contact is aligned with an edge of the interconnection (claim 11); an interconnection electrically coupled to the first conductive region of the first transistor through a bridge contact; wherein the interconnection is positioned under the silicon surface and an isolation cap is disposed on the bridge contact to isolate the bridge contact; wherein the bridge contact comprises an upper portion and a lower portion, and at least a first sidewall of the lower portion of the bridge contact abuts against an isolating layer, and an edge of the isolation cap is aligned with an edge of the isolating layer (claim 16); a bridge contact comprising an upper portion and a lower portion, wherein the bridge contact is electrically coupled to the first conductive region of the first transistor; and an interconnection positioned under the silicon surface and contacting the lower portion of the bridge contact (claim 24). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892